USDC IN/ND case 2:20-cv-00353-HAB-JEM document 24 filed 04/07/21 page 1 of 5


                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF INDIANA
                                     FORT WAYNE DIVISION

ROBERTA FORD,                                         )
                                                      )
On Behalf of Herself and All Other                    )
Similarly Situated Individuals,                       )
                                                      )
         Plaintiff,                                   )
                                                      )
v.                                                    )         Cause No. 2:20-CV-353-HAB
                                                      )
MIJ, INC., d/b/a WIGGLES                              )
GENTLEMEN’S CLUB,                                     )
                                                      )
         Defendant.                                   )

                                           OPINION AND ORDER

         Now before the Court is Defendant’s Motion for Summary Judgment Pursuant to FRCP 56

and Motion to Dismiss Pursuant to FRCP 12(b)1 (ECF No. 10). Defendant asserts, without legal

citation or support, that the estate of its deceased former sole shareholder is a necessary party to

this action. Why? According to Defendant, the estate’s “ability to protect Defendant’ [sic] interest,

property and assets would be significantly impaired and impeded by Plaintiff’s failure to join said

estate as a necessary party.” (ECF No. 11 at 11). Considering Plaintiff’s express relinquishment of

any claim against the decedent or his estate, this argument is hard to understand and, in any event,

wrong. Defendant’s motion will be denied.

A.       Factual Background

         Plaintiff has brought an action against Defendant, an Indiana for-profit corporation,

alleging violations of the Fair Labor Standards Act for Defendant’s alleged failure to pay its


1
  Because Defendant has submitted, in support of its motion, the affidavit of Andrea Elsharif, the Court will treat the
motion as one for summary judgment. Tierney v. Vahle, 304 F.3d 734, 739 (7th Cir. 2002) (court is “required” to
convert a motion to dismiss into a motion for summary judgement where defendant submits a document that would
require “discovery to authenticate or disambiguate.”)
USDC IN/ND case 2:20-cv-00353-HAB-JEM document 24 filed 04/07/21 page 2 of 5


employees the federal minimum wage. Until his passing in September 2019, Sief Elsharif was the

sole shareholder of Defendant. In October 2019, an estate was opened to manage the assets of

Elsharif. Plaintiff has not filed a claim in the estate and has not joined the estate as a party to this

lawsuit.

B.      Legal Discussion

1.      Summary Judgment Standard

        Summary judgment is warranted when “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The non-moving party must marshal and present the Court with evidence on which a

reasonable jury could rely to find in their favor. Goodman v. Nat’l Sec. Agency, Inc., 621 F.3d 651,

654 (7th Cir. 2010). A court must deny a motion for summary judgment when the nonmoving

party presents admissible evidence that creates a genuine issue of material fact. Luster v. Ill. Dep’t

of Corrs., 652 F.3d 726, 731 (7th Cir. 2011) (citations omitted). A court’s role in deciding a motion

for summary judgment “is not to sift through the evidence, pondering the nuances and

inconsistencies, and decide whom to believe. The court has one task and one task only: to decide,

based on the evidence of record, whether there is any material dispute of fact that requires a trial.”

Waldridge v. Am. Heochst Corp., 24 F.3d 918, 920 (7th Cir. 1994).

        Facts that are outcome determinative under the applicable law are material for summary

judgment purposes. Smith ex rel. Smith v. Severn, 129 F.3d 419, 427 (7th Cir. 1997). Although a

bare contention that an issue of material fact exists is insufficient to create a factual dispute, a court

must construe all facts in a light most favorable to the nonmoving party, view all reasonable

inferences in that party’s favor, Bellaver v. Quanex Corp., 200 F.3d 485, 491–92 (7th Cir. 2000),

and avoid “the temptation to decide which party’s version of the facts is more likely true,” Payne



                                                    2
USDC IN/ND case 2:20-cv-00353-HAB-JEM document 24 filed 04/07/21 page 3 of 5


v. Pauley, 337 F.3d 767, 770 (7th Cir. 2003). Additionally, a court is not “obliged to research and

construct legal arguments for parties, especially when they are represented by counsel.” Nelson v.

Napolitano, 657 F.3d 586, 590 (7th Cir. 2011).

2.     Defendant’s Motion is Legally Baseless

       For more than a century, Indiana has recognized that “corporate officers and shareholders

are generally not personally liable for the . . . obligations of the corporation.” Winkler v. V.G. Reed

& Sons, Inc., 638 N.E.2d 1228, 1231 (Ind. 1994) (citing Toner v. Fulkerson, 25 N.E. 218, 219

(Ind. 1890)).

       These rules are derived from the fact that a corporation is a legal entity separate and
       distinct from its shareholders and officers. Benner–Coryell Lumber Co. v. Indiana
       Unemployment Compensation Bd. (1940), 218 Ind. 20, 25, 29 N.E.2d 776, 778,
       cert. denied, 312 U.S. 698, 61 S.Ct. 741, 85 L.Ed. 1132 (1941); Clarke Auto Co. v.
       Fyffe (1954), 124 Ind.App. 222, 227, 116 N.E.2d 532, 534. This has been so since
       the earliest days of our corporate law. In Dartmouth College v. Woodward, 17 U.S.
       (4 Wheat) 518, 4 L.Ed. 629 (1819), Chief Justice Marshall recognized that
       corporations had constitutionally protected contract rights. Thus, “[t]he corporate
       creature of the law—‘invisible, intangible, and existing only in contemplation of
       law’—was endowed with basic legal rights, even against its creator.” Bernard
       Schwartz, Main Currents in American Legal Thought 121 (1992) (quoting from
       Dartmouth College, 4 Wheat. at 636). Although a corporation acts only through its
       agents, officers, shareholders, and employees, it is the corporate entity that is
       legally responsible for those acts. [Indiana Dept. of Pub. Welfare v.] Chair Lance
       Serv., 523 N.E.2d [1373] at 1377 (Ind. 1988)].

Winkler, 638 N.E.3d at 1231–32. These blackletter statements of law are no less true for closely

held corporations like Defendant than they are for multinational corporations. Melrose v. Capitol

City Motor Lodge, Inc., 705 N.E.2d 985, 988 (Ind. 1998) (“The Indiana Business Corporation Law

applies to all domestic corporations closely held and public corporations alike.”).

       With this background in mind, the Court turns to the allegations in Plaintiff’s Complaint.

It is true that, if directors or officers or other employees have such control over the corporate entity

that their decisions determine whether a violation occurs, then the FLSA considers them employers



                                                   3
USDC IN/ND case 2:20-cv-00353-HAB-JEM document 24 filed 04/07/21 page 4 of 5


liable for the harm they cause. Riordan v. Kempiners, 831 F.2d 690, 694 (7th Cir. 1987). However,

“[n]o relief is sought in this action against Decedent or Decedent’s Estate,” so says Plaintiff. (ECF

No. 14 at 1). “To the contrary, Plaintiff seeks relief against Defendant, her former employer and a

de jure Indiana corporation.” (Id.). This strikes the Court as abundantly clear: Plaintiff seeks

recovery from Defendant only, not against its former or current shareholders. Defendant does not

explain why a party against whom no relief is sought is a necessary party to this action.

       Is Defendant inviting the Court to pierce the corporate veil? Is it asserting that its former

owner exercised such control over the corporation as to make his estate liable? Is it challenging

the centuries-old protections that the corporate form provides? Or is the motion little more than a

meritless attempt to wiggle out of this lawsuit through the misapplication of irrelevant and

inapplicable Indiana state probate law? The Court need not answer these questions because the

resolution of the instant motion is clear. Defendant has not articulated any basis upon which the

Court could find Elsharif’s estate to be a necessary party under Fed. R. Civ. P. 17, and its motion

is denied.

C.     Conclusion

       For the foregoing reasons, Defendant’s Motion for Summary Judgment Pursuant to FRCP

56 and Motion to Dismiss Pursuant to FRCP 12(b) (ECF No. 10) is DENIED. The stays put in

place by ECF Nos. 16 and 19 are hereby LIFTED. Defendant’s response to Plaintiff’s Motion for

Conditional Certification of for [sic] Notice to Potential Plaintiffs and for Conditional Certification

(ECF No. 15) shall be due not later than thirty (30) days from the date of this Opinion and Order,

with any reply due fifteen (15) days thereafter.




                                                   4
USDC IN/ND case 2:20-cv-00353-HAB-JEM document 24 filed 04/07/21 page 5 of 5


     SO ORDERED on April 7, 2021.

                                     s/ Holly A. Brady
                                    JUDGE HOLLY A. BRADY
                                    UNITED STATES DISTRICT COURT




                                      5
